Case
Case 1:19-cr-00340-LTS
     1:19-cr-00340-LTS Document
                       Document 41
                                40 Filed
                                   Filed 05/29/20
                                         05/29/20 Page
                                                  Page 1
                                                       1 of
                                                         of 1
                                                            1




                                        MEMO ENDORSED




         The requested extension is granted. DE# 40 resolved.
         SO ORDERED.
         5/29/2020
         /s/ Laura Taylor Swain, USDJ
